1/28/2020                                                                                              Fairfax County
                                                                                     PLAINTIFF EXHIBIT 1                                                                                             CONT


                 RESIDENTS          BUSINESS                 GOVERNMENT                                                                  SERVICES                    CONNECT             PROPERTY S



                                                                 Address           Map Number               Map Search             Search Home




               Profile                  MAP #: 0623 12N 2310
                                        HIFTER KHALIFA                                                                                    5505 SEMINARY RD
               Sales                                                                                                                                                              403 of 453
               Values                    Owner
                                                                                                                                                                          Return to Search Results

               Tax Details               Name                                              HIFTER KHALIFA,
                                                                                                                                                                          Actions
               Residential               Mailing Address                                   3409 WILSON BLVD APT 213 ARLINGTON VA 22201
                                                                                                                                                                             Neighborhood Sales
                                         Book                                              09521
               Commercial
                                         Page                                              0618                                                                              Printable Summary
               Map                                                                                                                                                           Printable Version
               Structure Size            Parcel
                                                                                                                                                                          Links
                                         Property Location                                 5505 SEMINARY RD UNIT 2310N FALLS CHURCH VA 22041
                                         Map #                                             0623 12N 2310                                                                  Definition Of Terms
                                         Tax District                                      50000
                                         District Name                                     MASON
                                         Land Use Code                                     High rise style condo(=>9 comm)
                                         Land Area (acreage)
                                         Land Area (SQFT)
                                         Zoning Description                                PDC(Res Dev-Not Retail)
                                         Utilities                                         WATER CONNECTED
                                                                                           SEWER CONNECTED


                                         County Inventory of Historic Sites                NO
                                         County Historic Overlay District                  NO
                                                                                           For further information about the Fairfax County Historic Overlay
                                                                                           Districts, CLICK HERE
                                                                                           For properties within the towns of Herndon, Vienna or Clifton please
                                                                                           contact the town to determine if the property is within a town historic
                                                                                           district.


                                         Street/Road                                       PAVED
                                         Site Description                                  BUILDABLE-GOOD LOT




                                         Legal Description

                                         Legal Description                                 SKYLINE SQUARE
                                                                                           UN 2310N PH 2B
                                                                                           PS225G2-PS162G4


                                         Last Refresh

                                         Date

                                         Data last refreshed: 28/Jan/2020 DB:PORA34CUR



                                         General Information



                                         Need Help?
                                         For questions and requests for information about the Real Estate site, call 703-222-8234 or CLICK HERE


                                         Disclaimer/Privacy Policy
                                         Under Virginia State law these records are public information. Display of this information on the Internet is specifically
                                         authorized by Va. Code 58.1-3122.2 (1998). See the Virginia State Code to read the pertinent enabling statute.


                                         If you believe any data provided is inaccurate or if you have any comments about this site, we would like to hear from
                                         you. Owner names will be withheld from the Internet record upon request. Comments or requests may be made via e-
                                         mail to the Real Estate Division at Real Estate Division or by phone at (703) 222-8234.


                                         While Fairfax County has attempted to ensure that the data contained in this file is accurate and reflects the property's
                                         characteristics, Fairfax County makes no warranties, expressed or implied, concerning the accuracy, completeness,

https://icare.fairfaxcounty.gov/ffxcare/Datalets/Datalet.aspx?sIndex=3&idx=403                                                                                                                        1/2
1/28/2020                                                                                             Fairfax County
                                         reliability, or suitability of this data. Fairfax County does not assume any liability associated with the use or misuse of this
                                         data.




                                     Main Address                                    Site Tools                                       Support                                    Additional Resources
           Awards
                                     12000 Government Center Pkwy                    Website Accessibility                            ADA Accessibility                          Fairfax County Public Schools

           Site Feedback
                                     Fairfax, VA 22035
                                                                                     Translate                                        FOIA Requests                              Economic Development Authori
                                     Phone
                                                                                     Download Mobile App                              Website Administrator                      Visit Fairfax
                                     703-FAIRFAX
                                                                                                                                                                                 Council of Governments
                                     TTY 711
                                                                                                                                                                                 Commonwealth of Virginia

                                                                                                                                                                                 USA.gov




                                                             Copyright 2018 Fairfax County, Virginia          |   Last Updated: 28/Jan/2020 DB:PORA34CUR           |   Powered by iasWorld Public Acce




https://icare.fairfaxcounty.gov/ffxcare/Datalets/Datalet.aspx?sIndex=3&idx=403                                                                                                                              2/2
